Exhibit May8, Securities and Exchange Commission 100 F Street, N.E. Washington, DC20549 Registration Statements on Form S-3 (No. 333-64886) and on FormS-8 (No. 333-47192). Commissioners: We are aware that our reports dated May 8, 2009 on our review of interim financial information of AllianceBernstein L.P. (the “Company”) for the three-month periods ended March 31, 2009 and 2008 and included in the Company’s quarterly report on Form10-Q for the quarter ended March 31, 2009 are incorporated by reference inits Registration Statements referred to above. Very truly yours, /s/PricewaterhouseCoopersLLP New York, New York
